                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Joseph Ryan Griffin                                                  Docket No. 4:12-CR-41-1H

                                Petition for Action on Supervised Release

COMES NOW C. Lee Meeks, Jr., U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Joseph Ryan Griffin, who, upon an earlier plea of guilty to
Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. §
924(c)(1)(A), Possession of a Stolen Firearm, in violation of 18 U.S.C. § 922(j), and two counts of Aiding
and Abetting, in violation of 18 U.S.C. § 2, was sentenced by the Honorable Malcolm J. Howard, Senior
U.S. District Judge, on August 14, 2012, to the custody of the Bureau of Prisons for a term of 72 months.
It was further ordered that upon release from imprisonment the defendant be placed on supervised release
for a period of 60 months.

   Joseph Ryan Griffin was released from custody on November 30, 2016, at which time the term of
supervised release commenced.

    On December 18, 2017, the court approved a Violation Report agreeing to take no action after the
defendant submitted to urinalysis that returned positive for illegal drug use, and was in arrears on his court
indebtedness. Griffin was referred for substance abuse counseling as a result of the positive drug test.

    On August 6, 2018, the court approved a Petition for Action on Supervised Release ordering the
defendant adhere to a 30-day curfew with electronic monitoring after the defendant submitted to urinalysis
that returned positive for illegal drug use. Increased substance abuse counseling was also recommended.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On April 8, 2019, the defendant submitted to urinalysis that returned positive for marijuana
and cocaine. When confronted with the violation, the defendant admitted to the validity of the test results
and reported he had not been attending substance abuse treatment as instructed. The defendant also
expressed ongoing issues with anxiety/depression. As a result of the violation conduct, the probation officer
is using cognitive behavior interventions to address Griffin’s thinking.

On April 15, 2019, the probation officer attended a substance abuse counseling session with Griffin where
it was recommended he participate in the Substance Abuse Intensive Outpatient Program at PORT Health
Services in Morehead City, North Carolina. The defendant was also scheduled to meet with a doctor to
address his anxiety/depression.

The defendant continues to reside with his grandmother and remains employed part-time with a tree
trimming company. However, Griffin remains in arrears on the court indebtedness. The probation officer
is continuing to pursue a garnishment order with the defendant’s employer, and will continue to monitor
the defendant’s efforts to submit timely payments as instructed.

As a sanction for testing positive for illegal substances and not attending substance abuse counseling as
instructed, the probation officer respectfully recommends the conditions of supervision be amended to
include 30 days home detention with electronic monitoring. Additionally, in consideration of the
defendant’s financial status, it is recommended the government pay for the electronic monitoring services.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.
Joseph Ryan Griffin
Docket No. 4:12-CR-41-1H
Petition For Action
Page 2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program for a period
      not to exceed 30 consecutive days. The defendant shall be restricted to their residence at all times
      except for pre-approved and scheduled absences for employment, education, religious activities,
      treatment, attorney visits, court appearances, court obligations or other activities as approved by the
      probation officer. The defendant shall submit to the following Location Monitoring: Radio
      Frequency monitoring and abide by all program requirements, instructions and procedures provided
      by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Robert L. Thornton                                /s/ C. Lee Meeks, Jr.
Robert L. Thornton                                    C. Lee Meeks, Jr.
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-346-5105
                                                      Executed On: April 23, 2019

                                       ORDER OF THE COURT

                                25th
Considered and ordered this _________                April
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
